Andrews, Judge.
In Burgess v. State, 204 Ga. App. 766 (420 SE2d 590) (1992), we affirmed Burgess’ conviction for attempting to elude a police officer, but reversed his conviction for violation of OCGA § 16-13-30.1. The Supreme Court granted certiorari and reversed our decision reversing Burgess’ conviction for violation of OCGA § 16-13-30.1 in Burgess v. State, 263 Ga. 143 (429 SE2d 252) (1993). Accordingly, our judgment in this case is vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Pope, C. J., McMurray, P. J., Birdsong, P. J., Beasley, P. J., Cooper, Johnson, Blackburn and Smith, JJ., concur.